Exhibit 99 TRUSTCO BANK CORP NY 2012 Stock Option Awards 2012 Restricted Stock Unit Award 2012 Performance Share Award Number of options Date of vesting Number of units Restriction Lapse Date Target Number of shares Restriction Lapse Date Directors Dennis A. DeGennaro 11/20/2015 Joseph A. Lucarelli 11/20/2015 Thomas O. Maggs 11/20/2015 Anthony J. Marinello, M.D., Ph.D 11/20/2015 Robert A. McCormick 11/20/2015 William D. Powers 11/20/2015 William J. Purdy 11/20/2015 Total 2012 Awards Employees Robert J. McCormick 11/20/2013 11/20/2015 12/31/2015 11/20/2014 11/20/2015 11/20/2016 11/20/2017 Subtotal Robert Cushing 11/20/2013 11/20/2015 12/31/2015 11/20/2014 11/20/2015 11/20/2016 11/20/2017 Subtotal Scot Salvador 11/20/2013 11/20/2015 12/31/2015 11/20/2014 11/20/2015 11/20/2016 11/20/2017 Subtotal Robert Leonard 11/20/2013 11/20/2015 12/31/2015 11/20/2014 11/20/2015 11/20/2016 11/20/2017 Subtotal Eric Schreck 11/20/2013 11/20/2015 12/31/2015 11/20/2014 11/20/2015 11/20/2016 11/20/2017 Subtotal Total 2012 Awards
